Citation Nr: 0603329	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed degenerative 
changes of the cervical spine.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran had active service from December 1957 to December 
1960, and from August 1962 to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2002.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested cervical 
spine disorder in service or for many years thereafter.  

2.  The currently demonstrated cervical spine degenerative 
changes are not shown to have been due to any event or 
incident of the veteran's period of active service.  


CONCLUSION OF LAW

The veteran's disability manifested by degenerative changes 
of the cervical spine is not due to disease or injury that 
was incurred in or aggravated by the veteran's active duty 
military service; nor may any arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 105, 1110, 1112, 1116, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.301, 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in January 2001, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the March 2000 statement of the case and the April 2000, 
July 2000, and October 2001 supplemental statements of the 
case, the RO provided the regulations for service connection, 
and thereby informed the veteran of the evidence needed to 
substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's claims file was reviewed by VA examiners in 
July 2005, August 2005, and September 2005.  All identified 
records have been sought, and the Board is not aware of any 
outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

The veteran had active service from December 1957 to December 
1960 and from August 1962 to August 1965.  

The records from Pulaski Hospital, dated February 1960, 
indicate that the veteran was admitted to the hospital after 
being involved in a car accident.  The veteran was 
"incoherent" and "irrational" for approximately 48 hours.  
The veteran sustained lacerations to his face and had 
swelling and discoloration of both eyes.  The X-ray studies 
of the skull showed no fractures of the cranial vault, but 
there was some soft tissue swelling over the region of the 
frontal sinuses.  The X-ray study was found to be essentially 
negative.  A medical record indicated that the veteran's neck 
showed no masses.  The diagnosis was that of severe 
concussion.  

The August 1962 re-enlistment examination indicates a history 
of a concussion in 1960, with no sequelae.  On the report of 
medical history, the veteran stated that he had a brain 
concussion in February 1960.  

On the May and July 1965 reports of medical history, the 
veteran stated that he was in a car wreck in February 1960, 
and received a concussion and lacerations.  

The service medical records do not show any complaints of 
findings of a cervical spine condition.  

On a VA Form 21-4176, submitted in September 1976, the 
veteran stated that he was involved in a car accident while 
he was "on pass."  He stated that he was asleep when the 
accident occurred and, after regaining consciousness 
approximately two days later, was told that he had a 
concussion, cuts and abrasions.  

The October 1976 VA examination indicates that there was full 
motion of the back.  The X-ray studies of the cervical 
vertebrae showed no bone or joint abnormality.  

A March 1977 RO Administrative Decision determined that the 
veteran was AWOL at the time of the car accident on February 
10, 1960 and that the injuries received in that accident were 
not incurred in the line of duty.  This decision was based on 
the fact that on February 10, 1960, the veteran was on his 
way back to base after being on authorized leave.  The 
veteran was one day late in returning.  His DD-214 showed he 
had one day lost under 10 U.S.C. § 972.  

The March 1977 RO rating decision found that, since the 
veteran was AWOL at the time of the February 1960 automobile 
accident, and the injury incurred in that accident had been 
held not to be in the line of duty, service connection would 
not be in order for any residuals of that accident.  

A September 1977 decision promulgated by the Board addressed 
whether the veteran was entitled to service connection for a 
back disorder as a result of an automobile injury sustained 
while in active service.  It was noted that, indeed, the 
veteran had been in a car accident in February 1960.  The 
separation examination in October 1960, subsequent August 
1962 re-enlistment examination, and service medical records 
were negative for any findings or complaints referable to a 
back disorder.  

The Board stated that it had been determined that the 
February 1960 automobile accident was not sustained in line 
of duty, and any resultant injuries were therefore not 
subject to service connection.  

The Board also concluded that even without such a 
determination, there was no basis for an allowance of the 
veteran's claim for a back disorder because there was no 
evidence that the veteran's back disorder originated in 
service.  

In an October 1999 statement, the veteran indicated that, 
following a car wreck in February 1960, he suffered from 
chronic headaches, neck, shoulder and back pain.  

The VA medical records from February 2000 show that the 
veteran had degenerative changes in the cervical spine.  

In a February 2000 statement, the veteran indicated that his 
cervical back problem was a chronic condition.  He stated 
that he was hurt in a car wreck in February 1960 when he was 
thrown from the car and was unconscious for 3 days from his 
injuries.  He stated that he had pain and was limited in his 
ability to walk, sit and do manual labor.  

In March 2000, records from Dr. R.L. were submitted, dated in 
1998 and 1999.  The records indicated that the veteran hurt 
his neck and back in April 1998 moving a 55-gallon drum of 
chemicals.  The impression was that of degenerative arthritic 
changes in the cervical spine.  

A February 1999 record indicated that the veteran was 
neurologically intact.  A September 1999 record stated that 
the veteran had weakness in his left arm.  

At the June 2000 local hearing, the veteran testified that he 
was in a car accident in February 1960 during his period of 
military service.  

A September 2000 private medical record, from Dr. J.B., 
indicates that the veteran complained of chronic back pain 
that was diffuse, throughout the back.  The veteran was 
afforded a full examination and his records were reviewed.  

The examiner stated that, based on the results of the 
examination, it was his opinion that the veteran was 
suffering from chronic degenerative cervical and lumbar spine 
changes, which were causing nerve impingement.  The examiner 
stated that part of the cervical spine impingement was also a 
component in the bilateral hand weakness.  

At a January 2002 hearing, the veteran stated that he was 
injured in a car accident in February 1960, while returning 
to duty.  He stated that he was thrown out of the car and 
could not remember sustaining any other injury to his neck 
region.  He indicated that he had severe headaches, neck 
aches and pain in both arms and wrists.  

The veteran also testified that he was on a 72-hour pass at 
the time of the February 1960 accident and was late getting 
back to duty.  He stated that he was not punished for the 
unauthorized absence, but had to make up the lost day at the 
end of his enlistment.  

In February 2004, May 2005, June 2005, and August 2005 the 
Board requested medical opinions from the Veterans Health 
Administration (VHA) regarding the question of whether it is 
as least as likely as not that the veteran had a current 
cervical spine disability due to injuries suffered during a 
car accident during service in 1960.  

The July 2005 VA neurological opinion stated that the 
veteran's records were reviewed.  The examiner noted that the 
veteran's records at the time of the car accident showed no 
findings of a neck or spine injury.  It was noted that the 
veteran's first complaint of chronic neck pain was in 1998, 
over 30 years after separation from service.  

The examiner noted that at that time, MRI and X-ray studies 
of the cervical spine showed diffuse degenerative changes in 
the cervical spine with some varying degrees of neuronal 
foraminal stenosis, with no evidence of previous injury, such 
as fracture or misalignment.  

The examiner stated that cervical degenerative disease was 
very common with aging and was often difficult to distinguish 
pathological changes from the normal aging process.  The 
examiner added that he believed that the veteran's cervical 
spine degenerative changes were not likely due to his 
injuries during a car accident during service in 1960 and 
were more likely due to degenerative changes from the aging 
process.  

An August 2005 VA medical opinion indicated that the 
veteran's claims file had been extensively reviewed.  The 
examiner stated that a reliable link could not be established 
between the veteran's present pathology and the accident in 
the military service.  

The examiner stated that involvement of the lumbar spine 
simultaneously would bolster the impression that the changes 
in both areas (lumbar and cervical) were related to non-
traumatic factors such as age, lifestyle, occupation-related 
stresses and constitutional susceptibility.  

A September 2005 VA medical opinion indicated that the 
veteran's claims file was reviewed.  The examiner thoroughly 
summarized the veteran's course of treatment over the years.  

The examiner stated that, in his opinion, it was highly 
unlikely that the reported findings of nerve conduction/EMG 
studies showed evidence of nerve damage.  The examiner stated 
that the problems of ulnar neuropathy in the elbows and 
carpal tunnel syndrome were too distant from the cervical 
spine to be construed as causally related to the cervical 
spine trauma.  

The examiner stated that, all in all, the findings and 
chronology of clinical information and radiological evidence 
made it highly unlikely that the motor vehicle accident of 
1960 could be reasonably causally related to the radiological 
findings at this time.  

The examiner noted that it was well known that cervical 
spondylotic degenerative changes would start to appear in the 
late adult to middle age years and tended to get 
progressively worse.  

The examiner added that a nexus between the injury that 
occurred in 1960 and any radiologic and clinical deficits 
noted at the current time could not be established to the 
extent of even reasonable doubt.  

In conclusion, the examiner opined that it was highly 
unlikely, less than likely, that the incident of 1960 
resulted in the current clinical or radiological picture, 
based upon the evidence of record and clinical findings.  

A private medical record, dated August 2005, indicates that 
the veteran had pain in his neck and back.  The veteran was 
examined.  The diagnoses included that of cervical disc 
degeneration.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a) (2005).  

38 C.F.R. § 3.1(m) states that "in line of duty" means an 
injury or disease incurred or aggravated during a period of 
active military, naval, or air service unless such injury or 
disease was the result of the veteran's own willful 
misconduct.  A service department finding that injury, 
disease, or death occurred in the line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  Requirements as to 
line of duty are not met if at the time the injury was 
suffered or disease contracted the veteran was: (1) avoiding 
duty by desertion, or was absent without leave which 
materially interfered with the performance of military duty; 
(2) confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where the person was convicted 
by such court.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The Board notes that, as determined by an RO Administrative 
Decision in March 1977, and as confirmed by a September 1977 
Board decision, the February 1960 automobile accident did not 
occur in line of duty, and therefore, any resultant injuries 
were not subject to service connection.  

The Board continues to be in agreement with the March 1977 RO 
Administrative Decision and the September 1977 Board 
decision.  Specifically, since the veteran had been 
determined to be AWOL at the time of the car accident in 
February 1960, any injury incurred at the time of the 
accident could not be considered to have occurred in the line 
of duty.  38 C.F.R. § 3.1(m)(1).  

However, the Board will analyze the veteran's claim under the 
general principles of service connection.  

A review of the veteran's service medical records is negative 
for any complaints or treatment for a cervical spine 
condition.  Degenerative changes of the cervical spine were 
not diagnosed during service.  

The October 1976 VA examination showed full motion of the 
back, and X-ray studies of the cervical vertebrae showed no 
bone or joint abnormality.  

The first post-service evidence of a cervical spine 
disability is found in a private medical report dated in 
1998, which noted that the veteran hurt his neck and back in 
April 1998 when he was moving a 55-gallon drum of chemicals.  
This evidence came approximately 33 years after his 
separation from service.  

The current medical evidence shows that the veteran has a 
degenerative cervical spine condition.  

The veteran contends that his current cervical spine 
disability is a result of the February 1960 car accident.  

However, the July 2005, August 2005 and September 2005 VA 
medical opinions  indicate that the veteran's claims file was 
reviewed.  All three opinions stated that, based on the 
evidence of record and the clinical record, the veteran's 
cervical spine degenerative changes were not likely due to 
the injuries received in the car accident in 1960, but were 
more likely due to degenerative changes from the aging 
process.   

Furthermore, it was noted that the veteran's symptoms of 
neuropathy in the elbows and carpal tunnel syndrome were too 
distant from the cervical spine to be construed as causally 
related to the cervical spine trauma.  The opinions noted 
that the veteran's first complaint of chronic neck pain was 
in 1998, more than 30 years after separation from service.  

In summary, there were no diagnoses or treatment for a 
cervical spine disability in service, and there is a lack of 
evidence of treatment over the years since service, until 
1998.  See 38 C.F.R. § 3.303.  

Likewise, there is no evidence of a diagnosis of arthritis of 
the cervical spine within one year of service that would 
trigger the presumption that the condition was incurred in 
service.  

Without evidence of a chronic disability in service or within 
one year thereafter, and no competent medical evidence 
linking his current disability to his service, service 
connection is not warranted for the veteran's degenerative 
changes of the cervical spine.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

Although the Board does not question the sincerity of the 
veteran's conviction that his cervical spine disability is 
related to or had its onset during service, the Board notes 
that, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and based upon the 
evidence of record, specifically the July, August, and 
September 2005 VA opinions, there is no basis upon which to 
grant the veteran's claim; therefore, the appeal must be 
denied.  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for degenerative changes 
of the cervical spine.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
degenerative changes of the cervical spine.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  



ORDER

Service connection for degenerative changes of the cervical 
spine is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


